Citation Nr: 0509575	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to October 13, 2000, 
for an award of VA disability compensation under 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which awarded 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for a colostomy due to gall bladder surgery and assigned a 
100 percent rating effective October 13, 2000.  By a decision 
issued in October 2002, the Board assigned an effective date 
of June 11, 1993, but no earlier, for that award.

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
December 2004, the Court issued a decision that vacated the 
October 2002 Board decision and remanded the appeal.  
Although the Court vacated the Board's decision, it appears 
that the Court did not intend to vacate the decision to the 
extent that it granted an effective date for benefits under 
38 U.S.C.A. § 1151 prior to October 13, 2000, but rather, 
intended only to vacate that portion of the decision which 
denied an effective date prior to June 11, 1993.  In 
particular, the Court directed that the Board explain why the 
veteran was not entitled to an effective date earlier than 
June 11, 1993, in light of the benefit of the doubt doctrine 
of 38 U.S.C.A. § 5107(b) and the permissive language of 38 
C.F.R. § 3.154 discussing what VA may accept as a claim for 
veterans' benefits in situations involving 38 U.S.C.A. 
§ 1151.  However, since the Court's December 2004 Order 
vacates the Board decision in its entirety, the issue 
currently before the Board is the grant of an effective date 
prior to October 13, 2000 for a grant of benefits under 
38 U.S.C.A. § 1151, and assignment of June 11, 2003 as the 
appropriate effective date for that grant of benefits is 
restated in the decision below.

This appeal has been advanced on the Board's docket in 
accordance with 38 C.F.R. § 20.900(c) (2004).




FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  On January 3, 1991, the VA Regional Counsel received a 
claim under the Federal Tort Claims Act (FTCA) from the 
veteran seeking monetary damages for personal injury and a 
claim from the veteran's wife seeking monetary damages for 
loss of consortium, alleging that these damages followed the 
veteran's treatment at a VA Medical Center.  

3.  The claims submitted on January 3, 1991 were submitted 
under the FTCA and did not express any intent to claim a 
benefit governed under veterans' benefits laws.

4.  By a memorandum dated May 7, 1993, a Deputy VA General 
Counsel notified the Director of the VA Compensation and 
Pension Service that the veteran and his wife had received a 
compromise settlement of $164,471.22 under the FTCA.

5.  By a memorandum issued on June 11, 1993, the Director of 
the VA Compensation and Pension Service noted his 
determination that a claim had been filed which met the 
requirements under 38 C.F.R. § 3.154 for submission of a 
claim for benefits under 38 U.S.C.A. § 1151, but the Director 
did not state when the requirements under 38 C.F.R. § 3.154 
were first met.

6.  A formal claim for VA benefits for disability resulting 
from gallbladder surgery and its complications as if such 
disability were service-connected was received on October 13, 
2000.




CONCLUSIONS OF LAW

1.  An effective date of June 11, 1993, but no earlier, for 
an award of VA benefits as if service-connected based on VA 
medical treatment is warranted.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.154, 3.160, 
3.400(i) (2004).

2.  There is no legal entitlement to an effective date prior 
to June 11, 1993 for an award of VA benefits based on VA 
medical treatment received in 1989 and thereafter.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5110 (West 1991); 38 C.F.R. 
§§ 3.150, 3.151, 3.154, 3.155, 3.159, 3.160, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date prior to October 13, 
2000, indeed, prior to June 11, 1993, for an award of VA 
disability compensation under 38 U.S.C.A. § 1151.  Certain 
facts underlying this claim are not in dispute.  The veteran, 
who had served in the military from January 1955 through 
January 1957, underwent gallbladder surgery at the VA Medical 
Center (VAMC) in Ann Arbor, Michigan, in March 1989.  The 
veteran had numerous postoperative complications following 
that surgery, including necrotizing pancreatitis and 
perforation of the duodenum, necessitating numerous surgical 
procedures, including a permanent colostomy.

On January 3, 1991, the veteran and his wife each filed a SF 
95, Claim for Damage or Injury Under the Federal Tort Claims 
Act (FTCA), 28 U.S.C. § 2674, with the VA Office of District 
Counsel, Detroit, Michigan.  The veteran claimed damages 
based on allegations of post-operative complications 
following the March 1989 surgery performed at a VAMC.  The 
veteran's wife claimed damages for loss of consortium.  The 
SF 95 submitted by the veteran and the SF 95 submitted by the 
veteran's wife are both devoid of reference to a claim for 
veterans' compensation or pension benefits or a claim to be 
adjudicated under laws administered by VA.  

In August 1991, the veteran and his wife filed their FTCA 
claims in the appropriate United States District Court.  On 
February 10, 1993, the veteran and his wife entered into a 
settlement agreement with the government, resulting to 
payments to them and their attorney totaling $164,471.22.  A 
U.S. District Court judge signed an Order of Dismissal 
dismissing the action on February 17, 1993.

In May 1993, a Deputy Assistant General Counsel notified the 
Director of VA's Compensation and Pension (C&P) Service that 
the veteran had been awarded a settlement in the amount of 
$164,471.22 under the FTCA.  That memorandum included the 
veteran's SF 95, the complaint filed with the court in August 
1991, and the February 1993 stipulation of dismissal and 
Order to Dismiss.  The May 1993 memorandum from the Deputy 
Assistant General Counsel to the Director, C&P Service, did 
not identify a specific claim filed under U.S.C.A. § 1151 
that was pending.

The claims file reflects that, following the receipt of this 
information from the Office of General Counsel, C&P Service 
requested the veteran's clinical records.  A June 11, 1993 
memorandum from the Director, C&P Service, to the Director of 
the Detroit, Michigan VA Regional Office reflects a 
determination that "review of the claims folder reveals a 
claim for benefits has been filed which meets the 
requirements of 38 C.F.R. § 3.154."  The memorandum from the 
Director, C&P Service, did not state what document or 
documents was considered as meeting the requirements under 
38 C.F.R. § 3.154 for a claim for benefits under 38 U.S.C.A. 
§ 1151, and did not state what date the claim for benefits 
under 38 U.S.C.A. § 1151 was considered received.

The Director, C&P Service, directed development of the claim 
for benefits under 38 U.S.C.A. § 1151.  However, no further 
development of a claim for VA benefits was conducted until 
the veteran submitted an October 2000 formal claim for VA 
compensation for the disabilities resulting from his 1989 
surgery.



Laws and regulations governing the claim for an earlier 
effective date for benefits 

The provisions of 38 U.S.C.A. § 5110 and its implementing VA 
regulation, 38 C.F.R. § 3.400, govern the assignment of 
effective dates of VA benefit awards.  The language of 
38 U.S.C.A. § 5110 contains the following provisions:

(a) Unless specifically provided 
otherwise . . ., the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase of compensation . . . 
shall be fixed in accordance with the 
facts found, but shall not be earlier 
than the date of receipt of application 
therefor.

. . . 

(c) The effective date of an award of 
disability compensation by reason of 38 
U.S.C.A. § 1151 is the date the injury or 
aggravation was suffered if the claim is 
received within one year after that date; 
otherwise, the effective date is the date 
of receipt of the claim. 

Regulations governing veterans' benefits provide that an 
application form will be furnished "upon request made in 
person or in writing by any person applying for benefits 
under the laws administered by the department of Veterans 
Affairs . . . ."  38 C.F.R. § 3.150.  A specific claim in a 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  (Emphasis added.)  38 C.F.R. § 3.151.  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or his or 
her duly authorized representative, may be considered an 
informal claim.  38 C.F.R. § 3.155. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If [the formal claim] is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a). 

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability or for death 
benefits resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment, or examination under Department of Veterans 
Affairs laws may be accepted as a claim.  38 C.F.R. § 3.154.

Analysis

As discussed in the vacated decision, the determination as to 
the effective date of the award of compensation under 38 
U.S.C.A. § 1151 is controlled by the date of receipt of the 
original claim for benefits under that section.  The RO has 
implicitly found that the informal claim received on October 
13, 2000, constituted the earliest, indeed the only, claim of 
record that meets the requirements of 38 C.F.R. § 3.154, the 
critical element of which is that there be an expression of 
intent to file a claim for benefits based on VA medical 
treatment.  

No document received from the veteran before October 13, 
2000, and meeting the requirements of that section is now of 
record in the claims file, but the June 1993 memorandum from 
the Director of the VA Compensation and Pension Service 
contains an explicit reference to a claim that was said to be 
in the file at that time.  The reference cannot be casually 
dismissed as an error since it is found in a document that is 
not a form letter but was individually drafted to reflect the 
circumstances of the veteran's case.  The memorandum directs 
that a specific course of action be undertaken in response to 
the filing of such a claim, namely, that the veteran's 
entitlement to benefits under § 1151 be developed and 
adjudicated.

The evidence as to whether such a claim was filed before June 
1993 is ambiguous given that a claim document is not of 
record, that the file contains no other reference to such a 
document, and that the veteran himself has not alleged that 
he ever filed a disability claim before October 2000 other 
than the December 1990 SF-95, received by VA in January 1991.  
In the absence of any means for reconciling the conflict, the 
Board must find that the evidence of record with respect to 
the question of whether a claim was in fact of record in June 
1993 is in relative equipoise and that the benefit of the 
doubt must be resolved in favor of the veteran.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

This finding is consistent with judicial precedent 
establishing a presumption of regularity under which it is 
presumed that government officials, in this case the Director 
of the VA Compensation and Pension Service in preparing the 
memorandum, "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The 
presumption that there has been regularity in the 
administrative process may be rebutted only by "clear 
evidence to the contrary." Schoolman v. West, 12 Vet. App. 
307, 311 (1999); Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
Accordingly, in the absence of clear and unmistakable 
evidence that a document meeting the requirements of 38 
C.F.R. § 3.154 was not of record at the time of the June 11, 
1993, memorandum, the Board accepts such memorandum as the 
earliest evidence of the filing of a claim for compensation 
under 38 U.S.C.A. § 1151 and assigns that date as the 
effective date of the later award under that section.

The veteran contends that the § 1151 compensation award 
should extend all the way back to March 1989, the date of his 
original hospitalization for gallbladder surgery, on the 
basis of his submission of the December 1990 application for 
damages under the FTCA.  In determining whether the December 
1990 Form SF 95 may be recognized as a claim for 
compensation, fundamental differences between a claim for VA 
compensation and a claim under the FTCA must be taken into 
account.  The law makes a clear distinction between the two 
types of claims.

The FTCA prescribes a uniform procedure for the handling of 
claims against the Government on account of damage to or loss 
of property, personal injury or death caused by negligent or 
wrongful acts or omission of a Government employee under 
circumstances where the United States, if a private person, 
would be liable under the law.  28 U.S.C.A. 1291, 1346, 1402, 
2401, 2402, 2411, 2412, and 2671 through 2680; 38 C.F.R. § 
14.600 (2001).  A claim under the FTCA is initiated by the 
filing of a Form SF 95, Claim for Damages, Injury, or Death.  
That is the form prescribed by regulation to be used in a 
FTCA action.  See 38 C.F.R. § 14.604 (2004). 

The FTCA, including 28 U.S.C.A. §§ 1291, 1346, 1402, 2401, 
2402, 2411, 2412, and 2671-2680, is a statute which waives 
the sovereign immunity of the federal government.  That 
statute provides a uniform procedure for handling claims 
against the government under a variety of circumstances where 
the United States, if a private person, would be liable under 
the law.  

The regulations governing claims for veterans' benefits 
provide that any communication showing an intent to file a 
claim for disability or for death benefits resulting from VA 
hospitalization, medical or surgical treatment under 
Department of Veterans Affairs laws may be accepted as a 
claim for benefits under 38 U.S.C.A. § 1151.  However, in 
this case, the Regional Counsel did not interpret the 
veteran's FTCA claim, or the claim of the veteran's wife, as 
a claim under 38 U.S.C.A. § 1151.  

The form which the veteran and his wife used to submit their 
FTCA claims in January 3, 1991, the SF 95, is a standard 
United States Government form that may be used to submit an 
FTCA claim to any agency of the federal government.  The SF 
95 is not a VA form.  Block 1 of the SF 95 requires the 
claimant to specify the federal agency to which the claim is 
to be submitted.  In the facts underlying this appeal, the 
veteran and his wife stated that the forms were to be 
submitted to the Veterans Administration.  

The FTCA is not among the laws governing veterans' benefits, 
and is not administered by VA, and VA regulations so state.  
See 38 C.F.R. §§ 14.600-14.614.  Although certain authority 
is delegated to specific employees of VA to act with regard 
to FTCA claims and FTCA matters, the VA regulations setting 
forth those delegations make it clear that the VA employees 
are acting under regulations issued by the Department of 
Justice in Title 28, Code of Federal Regulations, when 
handling with FTCA matters.  The liability of the Federal 
Government in FTCA claims is determined in accordance with 
the law of the state where the act or omission bringing rise 
to the FTCA claim occurred.  

In particular, although 38 C.F.R. § 3.154 does not 
specifically so state, as noted above, in order to constitute 
a claim for veterans' benefits, as defined at 38 C.F.R. 
§ 3.155, a communication must express an intent to apply for 
benefits under laws administered by VA.  A claim for damages 
under the FTCA is not a claim for disability or death 
benefits under laws administered by VA.  The FTCA claims 
submitted by the veteran and his wife in January 1991 
expressed no intent to seek any benefit other than under the 
FTCA.  

Thus, to the extent that a claim for benefits under 
38 U.S.C.A. § 1151 requires an intent to submit a claim under 
laws administered by VA, the veteran's 1991 FTCA submission 
does not meet that requirement.

The Court, in a related context construing 38 C.F.R. § 3.151 
(providing that a claim for compensation may be considered to 
be a claim for pension and vice versa), held, in Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), that VA was not obligated 
to accept a veteran's application for pension as a claim for 
service connection for post-traumatic stress disorder, 
stating that "[t]he Secretary is not automatically required 
to treat every compensation claim as also being a pension 
claim or vice versa."  The Court indicated that the use of 
the word "may" in § 3.151 gave the Secretary discretion to 
determine the nature of a given claim.  Under this analysis, 
VA would appear to have similar discretion in interpreting 38 
C.F.R. § 3.154.  

The fact that the Regional Counsel did not interpret the 
veteran's January 1991 FTCA claim as also being a claim for 
veterans' benefits under 38 U.S.C.A. § 1151 is consistent 
with the veteran's statement that he did not know he could 
apply for VA benefits for the facts surrounding the FTCA 
claim.  Moreover, the fact that the veteran's wife also 
submitted an FTCA claim at the same time for damages for loss 
of consortium, which is not compensable under laws governing 
veterans' benefits, made it even clearer that the veteran was 
seeking benefits other than veterans' benefits under laws 
administered by VA.  

Neither the veteran's January 3, 1991 claim for monetary 
damages under the FTCA nor the January 3, 1991 claim for 
monetary damages under the FTCA submitted by the veteran's 
wife contained an expression of intent to apply for VA 
compensation or constituted a claim for benefits administered 
by VA, and those claims were not, in and of themselves, a 
claim for benefits under 38 U.S.C.A. § 1151.  28 U.S.C. § 
2674, 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 14.500, 
14.600-617 (2004); 38 C.F.R. §§ 3.150, 3.154, 3.155 (1991).  

The file before the Director, C&P service, when he made the 
June 1993 determination that a claim for benefits had been 
filed which met the requirements of 38 CFR § 3.154, included 
documents other than the FTCA claims filed by the veteran and 
his wife in January 1991.  The additional documents, 
particularly the complaint filed before the United States 
District Court, contain facts not included in the initial 
FTCA claim submitted in January 1991.  Thus, it is clear from 
the facts and circumstances of the case that, when the 
Director, C&P Service, determined that a claim meeting the 
requirements of 38 C.F.R. § 3.154 had been submitted, that 
determination was not based on the SF 95 transmitting the 
January 1991 FTCA claim.  The governing statutory and 
regulatory provisions do not require the Board to find that 
the requirements were met prior to the date of the 
determination by the Director, C&P Service, and the Board 
declines to do so.

As the Court noted in its December 2004 Order, a 
determination under 38 C.F.R. § 3.154 as to whether a 
communication of some type expresses an intent to file a 
claim under 38 U.S.C.A. § 1151 is permissive, or 
discretionary, when the communication is other than a normal 
claim specifically referencing such benefits.  See Malone v. 
Gober, 10 Vet. App. 539, 544 (1997) (discussing care that 
Secretary "may" provide, as opposed to "shall" provide, as 
being left to his discretion).  

In this case, VA made a discretionary determination on June 
11, 1993, that an informal claim for benefits under 
38 U.S.C.A. § 1151 had been submitted.  The benefit-of-the 
doubt provisions of 38 U.S.C.A. § 5107(b) are not applicable 
to require the Secretary to make a discretionary 
determination that the criteria for a claim for benefits 
under 38 U.S.C.A. § 1151 were satisfied prior to June 11, 
1993.  Compare 38 C.F.R. § 3.153 ("An application on a form 
jointly prescribed by [VA] and [the Secretary of Health and 
Human Services] filed with the Social Security Administration 
(SSA) . . . will be considered a claim for death benefits, 
and to have been received [by VA] as of the date of receipt 
in SSA . . . .") with 38 U.S.C.A. § 3.154 ("A formal claim 
[for veterans' benefits] . . . or any statement in a 
communication showing an intent to file a claim for 
disability or for death benefits resulting from . . . 
hospitalization , medical or surgical treatment, or 
examination under Department of Veterans Affairs laws may be 
accepted as a claim [for benefits under 38 U.S.C.A. § 1151.")  

A permissive, or discretionary, regulation is exactly that, 
discretionary.  The Director, C&P Service, did not indicate 
that the criteria for submission of a claim for benefits 
under 38 U.S.C.A. § 1511 were met until he assembled the 
evidence, including the materials provided as part of the 
FTCA action; there is no evidence that the criteria were, in 
fact, met prior to June 11, 1993.  

The regulatory provision which allowed VA to determine in 
June 1993 that an informal claim for such benefits was 
submitted as of June 11, 1993 does not require VA to 
determine that a date prior to June 11, 1993 is appropriate 
for the grant of benefits under 38 U.S.C.A. § 1151 at issue 
in this case.  No statutory or regulatory provision entitles 
the veteran to an effective date prior to June 11, 1993, for 
an award of benefits under 38 U.S.C.A. § 1151.  An effective 
date of June 11, 1993, for the grant of benefits under 
38 U.S.C.A. § 1151, but no earlier date, is granted. 


ORDER

An effective date of June 11, 1993, is granted for an award 
of veterans' benefits under 38 U.S.C.A. § 1151; the veteran's 
appeal for an effective date prior to October 13, 2000, for 
the award of benefits under 38 U.S.C.A. § 1151 is granted to 
this extent only, subject to the criteria governing the 
payment of monetary awards.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


